

 S192 ENR: Older Americans Act Reauthorization Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 192IN THE SENATE OF THE UNITED
 STATESAN ACTTo reauthorize the Older Americans Act of 1965, and for other purposes.1.Short titleThis Act may be cited as the Older Americans Act Reauthorization Act of 2016.2.DefinitionsSection 102 of the Older Americans Act of 1965 (42 U.S.C. 3002) is amended—(1)by striking paragraph (1) and inserting the following:(1)The term abuse means the knowing infliction of physical or psychological harm or the knowing deprivation of goods or services that are necessary to meet essential needs or to avoid physical or psychological harm.;(2)by striking paragraph (3) and inserting the following:(3)The term adult protective services means such services provided to adults as the Secretary may specify and includes services such as—(A)receiving reports of adult abuse, neglect, or exploitation;(B)investigating the reports described in subparagraph (A);(C)case planning, monitoring, evaluation, and other casework and services; and(D)providing, arranging for, or facilitating the provision of medical, social service, economic, legal, housing, law enforcement, or other protective, emergency, or support services.;(3)by striking paragraph (4) and inserting the following:(4)The term Aging and Disability Resource Center means an entity, network, or consortium established by a State as part of the State system of long-term care, to provide a coordinated and integrated system for older individuals and individuals with disabilities (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)), and the caregivers of older individuals and individuals with disabilities, that provides—(A)comprehensive information on the full range of available public and private long-term care programs, options, service providers, and resources within a community, including information on the availability of integrated long-term care services, and Federal or State programs that provide long-term care services and supports through home and community-based service programs;(B)person-centered counseling to assist individuals in assessing their existing or anticipated long-term care needs and goals, and developing and implementing a person-centered plan for long-term care that is consistent with the desires of such an individual and designed to meet the individual's specific needs, goals, and circumstances;(C)access for individuals to the full range of publicly-supported long-term care services and supports for which the individuals may be eligible, including home and community-based service options, by serving as a convenient point of entry for such programs and supports; and(D)in cooperation with area agencies on aging, centers for independent living described in part C of title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796f et seq.), and other community-based entities, information and referrals regarding available home and community-based services for individuals who are at risk for residing in, or who reside in, institutional settings, so that the individuals have the choice to remain in or to return to the community.; (4)in paragraph (14)(B), by inserting oral health, after bone density,;(5)by striking paragraph (17) and inserting the following:(17)The term elder justice means—(A)from a societal perspective, efforts to—(i)prevent, detect, treat, intervene in, and prosecute elder abuse, neglect, and exploitation; and(ii)protect older individuals with diminished capacity while maximizing their autonomy; and(B)from an individual perspective, the recognition of an older individual’s rights, including the right to be free of abuse, neglect, and exploitation.; and(6)in paragraph (18)(A), by striking term exploitation means and inserting terms exploitation and financial exploitation mean.3.Administration on Aging(a)Best practicesSection 201 of the Older Americans Act of 1965 (42 U.S.C. 3011) is amended—(1)in subsection (d)(3)—(A)in subparagraph (H), by striking 202(a)(21) and inserting 202(a)(18);(B)in subparagraph (K), by striking and at the end;(C)in subparagraph (L)—(i)by striking Older Americans Act Amendments of 1992 and inserting Older Americans Act Reauthorization Act of 2016; and(ii)by striking 712(h)(4). and inserting 712(h)(5); and; and(D)by adding at the end the following:(M)collect and analyze best practices related to responding to elder abuse, neglect, and exploitation in long-term care facilities, and publish a report of such best practices.; and(2)in subsection (e)(2), in the matter preceding subparagraph (A), by inserting , and in coordination with the heads of State adult protective services programs and the Director of the Office of Long-Term Care Ombudsman Programs after and services.(b)TrainingSection 202 of the Older Americans Act of 1965 (42 U.S.C. 3012) is amended—(1)in subsection (a)—(A)in paragraph (5), by inserting health and economic before needs of older individuals;(B)in paragraph (7), by inserting health and economic before welfare;(C)in paragraph (14), by inserting (including the Health Resources and Services Administration) after other agencies;(D)in paragraph (27), by striking and at the end;(E)in paragraph (28), by striking the period and inserting a semicolon; and(F)by adding at the end the following:(29)provide information and technical assistance to States, area agencies on aging, and service providers, in collaboration with relevant Federal agencies, on providing efficient, person-centered transportation services, including across geographic boundaries;(30)identify model programs and provide information and technical assistance to States, area agencies on aging, and service providers (including providers operating multipurpose senior centers), to support the modernization of multipurpose senior centers; and(31)provide technical assistance to and share best practices with States, area agencies on aging, and Aging and Disability Resource Centers, on how to collaborate and coordinate services with health care entities, such as Federally-qualified health centers, as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B)), in order to improve care coordination for individuals with multiple chronic illnesses.;(2)in subsection (b)—(A)in paragraph (5)—(i)in subparagraph (B), by striking and after the semicolon;(ii)in subparagraph (C), by inserting and after the semicolon; and(iii)by adding at the end the following:(D)when feasible, developing, in consultation with States and national organizations, a consumer-friendly tool to assist older individuals and their families in choosing home and community-based services, with a particular focus on ways for consumers to assess how providers protect the health, safety, welfare, and rights, including the rights provided under section 314, of older individuals;; (B)in paragraph (8)—(i)in subparagraph (B), by inserting to identify and articulate goals of care and after individuals;(ii)in subparagraph (D)—(I)by inserting respond to or before plan; and(II)by striking future long-term care needs; and and inserting long-term care needs;;(iii)in subparagraph (E), by adding and at the end; and(iv)by adding at the end the following:(F)to provide information and referrals regarding available home and community-based services for individuals who are at risk for residing in, or who reside in, institutional settings, so that the individuals have the choice to remain in or to return to the community;; and (3)by adding at the end the following:(g)The Assistant Secretary shall, as appropriate, ensure that programs authorized under this Act include appropriate training in the prevention of abuse, neglect, and exploitation and provision of services that address elder justice and the exploitation of older individuals..(c)Authorization of appropriationsSection 205 of the Older Americans Act of 1965 (42 U.S.C.3016) is amended by striking subsection (c).(d)ReportsSection 207(a) of the Older Americans Act of 1965 (42 U.S.C. 3018(a)) is amended—(1)in paragraph (2), by striking 202(a)(19) and inserting 202(a)(16); and(2)in paragraph (4), by striking 202(a)(17) and inserting 202(a)(14).(e)Authorization of appropriationsSection 216 of the Older Americans Act of 1965 (42 U.S.C. 3020f) is amended—(1)in subsection (a), by striking such sums and all that follows through the period at the end, and inserting $40,063,000 for each of the fiscal years 2017, 2018, and 2019.;(2)by amending subsection (b) to read as follows:(b)There are authorized to be appropriated—(1)to carry out section 202(a)(21) (relating to the National Eldercare Locator Service), $2,088,758 for fiscal year 2017, $2,132,440 for fiscal year 2018, and $2,176,121 for fiscal year 2019;(2)to carry out section 215, $1,904,275 for fiscal year 2017, $1,944,099 for fiscal year 2018, and $1,983,922 for fiscal year 2019;(3)to carry out section 202 (relating to Elder Rights Support Activities under this title), $1,312,904 for fiscal year 2017, $1,340,361 for fiscal year 2018, and $1,367,817 for fiscal year 2019; and(4)to carry out section 202(b) (relating to the Aging and Disability Resource Centers), $6,271,399 for fiscal year 2017, $6,402,551 for fiscal year 2018, and $6,533,703 for fiscal year 2019.; and(3)by striking subsection (c).4.State and community programs on aging(a)Authorization of appropriationsSection 303 of the Older Americans Act of 1965 (42 U.S.C. 3023) is amended—(1)in subsection (a)(1), by striking such sums and all that follows through the period at the end, and inserting $356,717,276 for fiscal year 2017, $364,456,847 for fiscal year 2018, and $372,196,069 for fiscal year 2019.;(2)in subsection (b)—(A)in paragraph (1), by striking such sums and all that follows through the period at the end, and inserting $459,937,586 for fiscal year 2017, $469,916,692 for fiscal year 2018, and $479,895,348 for fiscal year 2019.; and(B)in paragraph (2), by striking such sums and all that follows through the period at the end, and inserting $232,195,942 for fiscal year 2017, $237,233,817 for fiscal year 2018, and $242,271,465 for fiscal year 2019.;(3)in subsection (d), by striking such sums and all that follows through the period at the end, and inserting $20,361,334 for fiscal year 2017, $20,803,107 for fiscal year 2018, and $21,244,860 for fiscal year 2019.;(4)in subsection (e)—(A)by striking (1) and all that follows through (2); and(B)by striking $166,500,000 and all that follows through the period at the end, and inserting $154,336,482 for fiscal year 2017, $157,564,066 for fiscal year 2018, and $160,791,658 for fiscal year 2019.(b)AllotmentSection 304 of the Older Americans Act of 1965 (42 U.S.C. 3024) is amended—(1)in subsection (a)(3), by striking subparagraph (D) and inserting the following:(D)(i)For each of fiscal years 2017 through 2019, no State shall be allotted an amount that is less than 99 percent of the amount allotted to such State for the previous fiscal year.(ii)For fiscal year 2020 and each subsequent fiscal year, no State shall be allotted an amount that is less than 100 percent of the amount allotted to such State for fiscal year 2019.; and(2)in subsection (b), by striking subpart 1 of.(c)Planning and service areasSection 305(b)(5)(C)(i)(III) of the Older Americans Act of 1965 (42 U.S.C. 3025(b)(5)(C)(i)(III)) is amended by striking planning and services areas and inserting planning and service areas.(d)Area plansSection 306 of the Older Americans Act of 1965 (42 U.S.C. 3026) is amended—(1)in subsection (a)—(A)in paragraph (1), by striking establishment, maintenance, or construction of multipurpose senior centers, and inserting establishment, maintenance, modernization, or construction of multipurpose senior centers (including a plan to use the skills and services of older individuals in paid and unpaid work, including multigenerational and older individual to older individual work),; and(B)in paragraph (6)—(i)in subparagraph (G), by adding and at the end; and(ii)by adding at the end the following:(H)in coordination with the State agency and with the State agency responsible for elder abuse prevention services, increase public awareness of elder abuse, neglect, and exploitation, and remove barriers to education, prevention, investigation, and treatment of elder abuse, neglect, and exploitation, as appropriate;; and (2)in subsection (b)(3)—(A)in subparagraph (J), by striking and at the end;(B)by redesignating subparagraph (K) as subparagraph (L); and(C)by inserting after subparagraph (J) the following:(K)protection from elder abuse, neglect, and exploitation; and.(e)State plansSection 307(a)(2)(A) of the Older Americans Act of 1965 (42 U.S.C. 3027(a)(2)(A)) is amended by striking 202(a)(29) and inserting 202(a)(26).(f)Nutrition services incentive programSection 311(e) of the Older Americans Act of 1965 (42 U.S.C. 3030a(e)) is amended by striking such sums and all that follows through the period at the end, and inserting $164,055,664 for fiscal year 2017, $167,486,502 for fiscal year 2018, and $170,917,349 for fiscal year 2019..(g)Supportive servicesSection 321 of the Older Americans Act of 1965 (42 U.S.C. 3030d) is amended—(1)in subsection (a)—(A)in paragraph (1), by striking or referral services and inserting referral, chronic condition self-care management, or falls prevention services;(B)in paragraph (8), by striking (including and all that follows and inserting the following: (including mental and behavioral health screening and falls prevention services screening) to detect or prevent (or both) illnesses and injuries that occur most frequently in older individuals; and(C)in paragraph (15), by inserting before the semicolon the following: , and screening for elder abuse, neglect, and exploitation;(2)in subsection (b)(1), by inserting or modernization after construction;(3)in subsection (c), by inserting before the period the following: , and pursue opportunities for the development of intergenerational shared site models for programs or projects, consistent with the purposes of this Act; and(4)by adding at the end the following:(e)In this section, the term adult child with a disability means a child who—(1)is age 18 or older;(2)is financially dependent on an older individual who is a parent of the child; and(3)has a disability..(h)Home delivered nutrition services programSection 336(1) of the Older Americans Act of 1965 (42 U.S.C. 3030f(1)) is amended by striking canned and all that follows through meals and inserting canned, or fresh foods and, as appropriate, supplemental foods, and any additional meals.(i)Nutrition servicesSection 339 of the Older Americans Act of 1965 (42 U.S.C. 3030g–21) is amended(1)in paragraph (1), by striking solicit and inserting utilize; and(2)in paragraph (2)—(A)in subparagraph (J), by striking and at the end;(B)in subparagraph (K), by striking the period and inserting , and; and(C)by adding at the end the following:(L)where feasible, encourages the use of locally grown foods in meal programs and identifies potential partnerships and contracts with local producers and providers of locally grown foods..(j)Evidence-Based disease prevention and health promotion services programPart D of title III of the Older Americans Act of 1965 (42 U.S.C. 3030m et seq.) is amended—(1)in the part heading, by inserting Evidence-Based before Disease; and(2)in section 361(a), by inserting evidence-based after to provide.(k)Older relative caregivers(1)Technical amendmentPart E of title III of the Older Americans Act of 1965 (42 U.S.C. 3030s et seq.) is amended by striking the subpart heading for subpart 1.(2)DefinitionsSection 372 of such Act (42 U.S.C. 3030s) is amended—(A)in subsection (a)—(i)in paragraph (1), by striking or who is an individual with a disability; and(ii)by striking paragraph (2) and inserting the following:(2)Individual with a disabilityThe term individual with a disability means an individual with a disability, as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102), who is not less than age 18 and not more than age 59.(3)Older relative caregiverThe term older relative caregiver means a caregiver who—(A)(i)is age 55 or older; and(ii)lives with, is the informal provider of in-home and community care to, and is the primary caregiver for, a child or an individual with a disability;(B)in the case of a caregiver for a child—(i)is the grandparent, stepgrandparent, or other relative (other than the parent) by blood, marriage, or adoption, of the child;(ii)is the primary caregiver of the child because the biological or adoptive parents are unable or unwilling to serve as the primary caregivers of the child; and(iii)has a legal relationship to the child, such as legal custody, adoption, or guardianship, or is raising the child informally; and(C)in the case of a caregiver for an individual with a disability, is the parent, grandparent, or other relative by blood, marriage, or adoption, of the individual with a disability.; and(B)in subsection (b)—(i)by striking subpart and all that follows through family caregivers and inserting part, for family caregivers;(ii)by striking ; and and inserting a period; and(iii)by striking paragraph (2).(l)National family caregiver support programSection 373 of the Older Americans Act of 1965 (42 U.S.C. 3030s–1) is amended—(1)in subsection (a)(2), by striking grandparents or older individuals who are relative caregivers. and inserting older relative caregivers.;(2)in subsection (c)—(A)in paragraph (1), in the matter preceding subparagraph (A), by striking grandparents and older individuals who are relative caregivers, and who and inserting older relative caregivers, who; and(B)in paragraph (2)(B), by striking to older individuals providing care to individuals with severe disabilities, including children with severe disabilities and inserting to older relative caregivers of children with severe disabilities, or individuals with disabilities who have severe disabilities;(3)in subsection (e)(3), by striking grandparents or older individuals who are relative caregivers and inserting older relative caregivers;(4)in subsection (f)(1)(A), by striking for fiscal years 2007, 2008, 2009, 2010, and 2011 and inserting for a fiscal year; and(5)in subsection (g)(2)(C), by striking grandparents and older individuals who are relative caregivers of a child who is not more than 18 years of age and inserting older relative caregivers.(m)Conforming amendmentPart E of title III is amended by striking this subpart each place it appears and inserting this part.5.Activities for health, independence, and longevity(a)Grant programsSection 411 of the Older Americans Act of 1965 (42 U.S.C. 3032) is amended—(1)in subsection (a)—(A)in paragraph (12), by striking and at the end;(B)by redesignating paragraph (13) as paragraph (14); and(C)by inserting after paragraph (12) the following:(13)continuing support for program integrity initiatives concerning the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) that train senior volunteers to prevent and identify health care fraud and abuse; and;(2)in subsection (b), by striking out and all that follows through the period at the end, and inserting the following:out—(1)aging network support activities under this section, $6,216,054 for fiscal year 2017, $6,346,048 for fiscal year 2018, and $6,476,043 for fiscal year 2019; and(2)elder rights support activities under this section, $10,856,828 for fiscal year 2017, $11,083,873 for fiscal year 2018, and $11,310,919 for fiscal year 2019..(b)Native american programsSection 418(b) of the Older Americans Act of 1965 (42 U.S.C. 3032g(b)) is amended by striking a national meeting to train and inserting national trainings for.(c)Legal assistance for older americansSection 420(c) of the Older Americans Act of 1965 (42 U.S.C. 3032i(c)) is amended by striking national.(d)RepealsSections 415, 419, and 421 of the Older Americans Act of 1965 (42 U.S.C. 3032d, 3032h, 3032j) are repealed.(e)Conforming amendmentSection 417(a)(1)(A) of the Older Americans Act of 1965 (42 U.S.C. 3032f(a)(1)(A)) is amended by striking grandparents and other older individuals who are relative caregivers and inserting older relative caregivers (as defined in section 372).6.Amendments to Community Service Senior Opportunities Act(a)Older American community service employment programSection 502 of the Community Service Senior Opportunities Act (42 U.S.C. 3056) is amended—(1)in subsection (b)(1)—(A)in subparagraph (C)(ii), by striking 513(a)(2)(D) and inserting 513(a)(2)(E); and(B)in subparagraph (N)(i) by striking Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.);(2)in subsection (d)—(A)by inserting and the local workforce development board after service area; and(B)by striking and after State agency and inserting , the local workforce development board, and; and(3)in subsection (e)(3), by inserting , with the State workforce development board and local workforce development board, after aging.(b)AdministrationSection 503 of the Community Service Senior Opportunities Act (42 U.S.C. 3056a) is amended—(1)in subsection (a)—(A)by redesignating paragraphs (6), (7), and (8) as paragraphs (7), (8), and (9), respectively;(B)in paragraph (3), by striking paragraph (7) and inserting paragraph (8);(C)in paragraph (4), by striking subparagraph (F) and inserting the following:(F)how the activities of grantees in the State under this title will be coordinated with activities carried out in the State under title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.) and other related programs (referred to in this subparagraph as WIOA and related activities), and how the State will reduce unnecessary duplication between the activities carried out under this title and the WIOA and related activities.; and(D)by inserting after paragraph (5) the following:(6)Combined State planIn lieu of the plan described in paragraph (1), a State may develop and submit a combined State plan in accordance with section 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3113). For a State that obtains approval of such a combined State plan, that section 103 shall apply in lieu of this subsection and a reference in any other provision of this title (other than this subsection) to a State plan shall be considered to be a reference to that combined State plan.; and(2)in subsection (b)(2)(B)(i), by striking Workforce Investment Act of 1998 and inserting Workforce Innovation and Opportunity Act.(c)CoordinationThe heading of section 511 of the Community Service Senior Opportunities Act (42 U.S.C. 3056i) is amended by striking WORKFORCE INVESTMENT ACT OF 1998 and inserting WORKFORCE INNOVATION AND OPPORTUNITY ACT.(d)PerformanceSection 513 of the Community Service Senior Opportunities Act (42 U.S.C. 3056k) is amended—(1)in subsection (a)—(A)in the subsection heading, by striking and Indicators;(B)in paragraph (1)—(i)in the paragraph heading, by striking and indicators; and(ii)by striking and additional indicators of performance each place it appears;(C)in paragraph (2)—(i)in subparagraph (A)—(I)by striking (A) and all that follows through The and inserting (A) Composition of measures.—The; and(II)by striking clause (ii);(ii)by striking subparagraph (B);(iii)in subparagraph (C)—(I)by striking (C) and inserting (B); and(II)in the first sentence, by striking (A)(i) and inserting (A); and(III)by striking the second sentence; and(iv)by striking subparagraphs (D) and (E) and inserting the following:(C)Agreement on expected levels of performance(i)First 2 yearsEach grantee shall reach agreement with the Secretary on levels of performance for each measure described in subparagraph (A)(i), for each of the first 2 program years covered by the grant agreement. In reaching the agreement, the grantee and the Secretary shall take into account the expected levels proposed by the grantee and the factors described in subparagraph (D). The levels agreed to shall be considered to be the expected levels of performance for the grantee for such program years.(ii)Third and fourth yearEach grantee shall reach agreement with the Secretary, prior to the third program year covered by the grant agreement, on levels of performance for each measure described in subparagraph (A), for each of the third and fourth program years so covered. In reaching the agreement, the grantee and the Secretary shall take into account the expected levels proposed by the grantee and the factors described in subparagraph (D). The levels agreed to shall be considered to be the expected levels of performance for the grantee for such program years.(D)FactorsIn reaching the agreements described in subparagraph (B), each grantee and the Secretary shall—(i)take into account how the levels involved compare with the expected levels of performance established for other grantees;(ii)ensure that the levels involved are adjusted, using an objective statistical model based on the model established by the Secretary in accordance with section 116(a)(3)(A)(viii)) of the Workforce Investment and Opportunity Act (29 U.S.C. 3141(a)(3)(A)(viii)); and(iii)take into account the extent to which the levels involved promote continuous improvement in performance accountability on the core measures and ensure optimal return on the investment of Federal funds.(E)Adjustments based on economic conditions and individuals served during the program yearThe Secretary shall, in accordance with the objective statistical model developed pursuant to subparagraph (D)(ii), adjust the expected levels of performance for a program year for grantees, to reflect the actual economic conditions and characteristics of participants in the corresponding projects during such program year.; and(D)in paragraph (3), by striking and to report information on the additional indicators of performance;(2)in subsection (b)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking (a)(2)(A)(i) and inserting (a)(2)(A); and(ii)by striking subparagraphs (B) through (E) and inserting the following:(B)the percentage of project participants who are in unsubsidized employment during the second quarter after exit from the project;(C)the percentage of project participants who are in unsubsidized employment during the fourth quarter after exit from the project;(D)the median earnings of project participants who are in unsubsidized employment during the second quarter after exit from the project;(E)indicators of effectiveness in serving employers, host agencies, and project participants; and(F)the number of eligible individuals served, including the number of participating individuals described in subsection (a)(3)(B)(ii) or (b)(2) of section 518.;(B)by striking paragraph (2);(C)by redesignating paragraph (3) as paragraph (2); and(D)in paragraph (2), as so redesignated, by striking paragraphs (1) and (2) and inserting paragraph (1);(3)in subsection (c)—(A)by striking shall— and all that follows through annually evaluate and inserting shall annually evaluate;(B)by striking (a)(2)(C) and inserting (a)(2)(B);(C)by striking (a)(2)(D)); and and inserting (a)(2)(E)).; and(D)by striking paragraph (2);(4)in subsection (d)—(A)in paragraph (1)—(i)in subparagraph (A)—(I)by striking 2007 and inserting 2016;(II)in clause (i)—(aa)by striking (a)(2)(C) and inserting (a)(2)(B);(bb)by striking (a)(2)(D) and inserting (a)(2)(E); and(cc)by striking described and all that follows and inserting a period;(III)by striking clause (ii); and(IV)by striking 2006 and all that follows through (i) met and inserting 2016, met; and(ii)in subparagraph (B)—(I)in clause (i), by striking (A)(i); or at the end and inserting (A),;(II)by striking clause (ii);(III)by striking 2006— and all that follows through (i) failed and inserting 2016, failed; and(IV)by striking and achieve the applicable percentage;(B)in paragraph (2)—(i)in subparagraph (A)—(I)by striking (a)(2)(C) and inserting (a)(2)(B); and(II)by striking (a)(2)(D) and inserting (a)(2)(E); and(ii)in subparagraph (B)(iii)—(I)by striking (beginning with program year 2007); and(II)by adding at the end the following:(iv)Use of core indicatorsFor purposes of assessing grantee performance under this subparagraph before program year 2017, the Secretary shall use the core indicators of performance in effect at the time of the award and the most recent corresponding expected levels of performance.; (C)in paragraph (3)—(i)in subparagraph (A)—(I)by striking (a)(2)(C) and inserting (a)(2)(B); and(II)by striking (a)(2)(D) and inserting (a)(2)(E); and(ii)in subparagraph (B)(iii), by striking (beginning with program year 2007); and(D)by amending paragraph (4) to read as follows:(4)Special rule for implementationThe Secretary shall implement the core measures of performance described in this section not later than December 31, 2017.; and(5)by amending subsection (e) to read as follows:(e)Impact on grant competitionEffective on January 1, 2018, the Secretary may not publish a notice announcing a grant competition under this title, or solicit proposals for grants, until the day on which the Secretary implements the core measures of performance..(e)Competitive requirementsSection 514(c)(4) of the Community Service Senior Opportunities Act (42 U.S.C. 3056l(c)(4)) is amended—(1)by striking and addressing additional indicators of performance; and(2)by striking and additional indicators of performance.(f)Authorization of appropriationsSection 517 of the Older Americans Act of 1965 (42 U.S.C. 3056o) is amended—(1)in subsection (a), by striking such sums and all that follows through the period at the end, and inserting $445,189,405 for fiscal year 2017, $454,499,494 for fiscal year 2018, and $463,809,605 for fiscal year 2019.; and(2)in subsection (b)—(A)in the 1st sentence—(i)by inserting Federal after available for; and(ii)by striking July and inserting April; and(B)by inserting after the 1st sentence the following:Such amounts obligated to grantees shall be available for obligation and expenditure by grantees during the program year that begins on July 1 of the calendar year immediately following the beginning of the fiscal year in which the amounts are appropriated and that ends on June 30 of the following calendar year..(g)DefinitionsSection 518(a) of the Community Service Senior Opportunities Act (42 U.S.C. 3056p(a)) is amended—(1)by redesignating paragraphs (5) through (8) as paragraphs (6) through (9), respectively; and(2)by inserting after paragraph (4) the following:(5)Local workforce development board; State workforce development boardThe terms local workforce development board and State workforce development board have the meanings given the terms local board and State board, respectively, in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)..7.Grants for Native AmericansSection 643 of the Older Americans Act of 1965 (42 U.S.C. 3057n) is amended—(1)in paragraph (1), by striking such sums and all that follows through the semicolon, and inserting $31,934,018 for fiscal year 2017, $32,601,843 for fiscal year 2018, and $33,269,670 for fiscal year 2019;; and(2) in paragraph (2), by striking such sums and all that follows through the period at the end, and inserting $7,718,566 for fiscal year 2017, $7,879,982 for fiscal year 2018, and $8,041,398 for fiscal year 2019..8.Vulnerable elder rights protection activities(a)Authorization of appropriationsSection 702 of the Older Americans Act of 1965 (42 U.S.C. 3058a) is amended—(1)in subsection (a), by striking such sums and all that follows through the period at the end, and inserting $16,280,630 for fiscal year 2017, $16,621,101 for fiscal year 2018, and $16,961,573 for fiscal year 2019.;(2)by striking subsection (b) and inserting the following:(b)Other programsThere are authorized to be appropriated to carry out chapters 3 and 4, $4,891,876 for fiscal year 2017, $4,994,178 for fiscal year 2018, and $5,096,480 for fiscal year 2019.; and(3)by striking subsection (c).(b)Ombudsman definitionsSection 711(6) of the Older Americans Act of 1965 (42 U.S.C. 3058f(6)) is amended by striking older.(c)Ombudsman programsSection 712 of the Older Americans Act of 1965 (42 U.S.C. 3058g) is amended—(1)in subsection (a)—(A)in paragraph (2), by adding at the end the following: The Ombudsman shall be responsible for the management, including the fiscal management, of the Office.;(B)in paragraph (3)—(i)in subparagraph (A), by striking clause (i) and inserting the following:(i)are made by, or on behalf of, residents, including residents with limited or no decisionmaking capacity and who have no known legal representative, and if such a resident is unable to communicate consent for an Ombudsman to work on a complaint directly involving the resident, the Ombudsman shall seek evidence to indicate what outcome the resident would have communicated (and, in the absence of evidence to the contrary, shall assume that the resident wishes to have the resident’s health, safety, welfare, and rights protected) and shall work to accomplish that outcome; and;(ii)in subparagraph (D), by striking regular and timely and inserting regular, timely, private, and unimpeded;(iii)in subparagraph (H)(iii)—(I)by inserting , actively encourage, and assist in after provide technical support for; and(II)by striking and after the semicolon;(iv)by redesignating subparagraph (I) as subparagraph (J); and(v)by inserting after subparagraph (H) the following:(I)when feasible, continue to carry out the functions described in this section on behalf of residents transitioning from a long-term care facility to a home care setting; and; (C)in paragraph (5)(B)—(i)in clause (vi)—(I)by inserting , actively encourage, and assist in after support; and(II)by striking and after the semicolon;(ii)by redesignating clause (vii) as clause (viii); and(iii)by inserting after clause (vi) the following:(vii)identify, investigate, and resolve complaints described in clause (iii) that are made by or on behalf of residents with limited or no decisionmaking capacity and who have no known legal representative, and if such a resident is unable to communicate consent for an Ombudsman to work on a complaint directly involving the resident, the Ombudsman shall seek evidence to indicate what outcome the resident would have communicated (and, in the absence of evidence to the contrary, shall assume that the resident wishes to have the resident’s health, safety, welfare, and rights protected) and shall work to accomplish that outcome; and; (2)in subsection (b)—(A)in paragraph (1)—(i)in subparagraph (A), by striking access and inserting private and unimpeded access; and(ii)in subparagraph (B)—(I)in clause (i)—(aa)in the matter preceding subclause (I), by striking the medical and social records of a and inserting all files, records, and other information concerning a; and(bb)in subclause (II), by striking to consent and inserting to communicate consent; and(II)in clause (ii), in the matter before subclause (I), by striking the records and inserting the files, records, and information; and(B)by adding at the end the following:(3)Health oversight agencyFor purposes of section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (including regulations issued under that section) (42 U.S.C. 1320d–2 note), the Ombudsman and a representative of the Office shall be considered a health oversight agency, so that release of residents' individually identifiable health information to the Ombudsman or representative is not precluded in cases in which the requirements of clause (i) or (ii) of paragraph (1)(B), or the requirements of paragraph (1)(D), are otherwise met.; (3)in subsection (c)(2)(D), by striking 202(a)(21) and inserting 202(a)(18);(4)in subsection (d)—(A)in paragraph (1), by striking files and inserting files, records, and other information; and(B)in paragraph (2)—(i)in subparagraph (A)—(I)by striking files and records each place such term appears and inserting files, records, and other information; and(II)by striking and after the semicolon;(ii)in subparagraph (B)—(I)by striking files or records and inserting files, records, or other information; and(II)in clause (iii), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(C)notwithstanding subparagraph (B), ensure that the Ombudsman may disclose information as needed in order to best serve residents with limited or no decisionmaking capacity who have no known legal representative and are unable to communicate consent, in order for the Ombudsman to carry out the functions and duties described in paragraphs (3)(A) and (5)(B) of subsection (a).; and (5)by striking subsection (f) and inserting the following:(f)Conflict of interest(1)Individual conflict of interestThe State agency shall—(A)ensure that no individual, or member of the immediate family of an individual, involved in the designation of the Ombudsman (whether by appointment or otherwise) or the designation of an entity designated under subsection (a)(5), is subject to a conflict of interest;(B)ensure that no officer or employee of the Office, representative of a local Ombudsman entity, or member of the immediate family of the officer, employee, or representative, is subject to a conflict of interest; and(C)ensure that the Ombudsman—(i)does not have a direct involvement in the licensing or certification of a long-term care facility or of a provider of a long-term care service;(ii)does not have an ownership or investment interest (represented by equity, debt, or other financial relationship) in a long-term care facility or a long-term care service;(iii)is not employed by, or participating in the management of, a long-term care facility or a related organization, and has not been employed by such a facility or organization within 1 year before the date of the determination involved;(iv)does not receive, or have the right to receive, directly or indirectly, remuneration (in cash or in kind) under a compensation arrangement with an owner or operator of a long-term care facility;(v)does not have management responsibility for, or operate under the supervision of an individual with management responsibility for, adult protective services; and(vi)does not serve as a guardian or in another fiduciary capacity for residents of long-term care facilities in an official capacity (as opposed to serving as a guardian or fiduciary for a family member, in a personal capacity).(2)Organizational conflict of interest(A)In generalThe State agency shall comply with subparagraph (B)(i) in a case in which the Office poses an organizational conflict of interest, including a situation in which the Office is placed in an organization that—(i)is responsible for licensing, certifying, or surveying long-term care services in the State;(ii)is an association (or an affiliate of such an association) of long-term care facilities, or of any other residential facilities for older individuals;(iii)provides long-term care services, including programs carried out under a Medicaid waiver approved under section 1115 of the Social Security Act (42 U.S.C. 1315) or under subsection (b) or (c) of section 1915 of the Social Security Act (42 U.S.C. 1396n), or under a Medicaid State plan amendment under subsection (i), (j), or (k) of section 1915 of the Social Security Act (42 U.S.C. 1396n);(iv)provides long-term care case management;(v)sets rates for long-term care services;(vi)provides adult protective services;(vii)is responsible for eligibility determinations for the Medicaid program carried out under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);(viii)conducts preadmission screening for placements in facilities described in clause (ii); or(ix)makes decisions regarding admission or discharge of individuals to or from such facilities.(B)Identifying, removing, and remedying organizational conflict(i)In generalThe State agency may not operate the Office or carry out the program, directly, or by contract or other arrangement with any public agency or nonprofit private organization, in a case in which there is an organizational conflict of interest (within the meaning of subparagraph (A)) unless such conflict of interest has been—(I)identified by the State agency;(II)disclosed by the State agency to the Assistant Secretary in writing; and(III)remedied in accordance with this subparagraph.(ii)Action by Assistant SecretaryIn a case in which a potential or actual organizational conflict of interest (within the meaning of subparagraph (A)) involving the Office is disclosed or reported to the Assistant Secretary by any person or entity, the Assistant Secretary shall require that the State agency, in accordance with the policies and procedures established by the State agency under subsection (a)(5)(D)(iii)—(I)remove the conflict; or(II)submit, and obtain the approval of the Assistant Secretary for, an adequate remedial plan that indicates how the Ombudsman will be unencumbered in fulfilling all of the functions specified in subsection (a)(3).; and(6)in subsection (h)—(A)in paragraph (3)(A)(i), by striking older;(B)in paragraph (4), by striking all that precedes procedures and inserting the following:(4)strengthen and update;(C)by redesignating paragraphs (4) through (9) as paragraphs (5) through (10), respectively;(D)by inserting after paragraph (3) the following:(4)ensure that the Ombudsman or a designee participates in training provided by the National Ombudsman Resource Center established in section 202(a)(18);;(E)in paragraph (6)(A), as redesignated by subparagraph (C) of this paragraph, by striking paragraph (4) and inserting paragraph (5);(F)in paragraph (7)(A), as redesignated by subparagraph (C) of this paragraph, by striking subtitle C of the and inserting subtitle C of title I of the; and(G)in paragraph (10), as redesignated by subparagraph (C) of this paragraph, by striking (6), or (7) and inserting (7), or (8).(d)Ombudsman regulationsSection 713 of the Older Americans Act of 1965 (42 U.S.C. 3058h) is amended—(1)in paragraph (1), by striking paragraphs (1) and (2) of section 712(f) and inserting subparagraphs (A) and (B) of section 712(f)(1); and(2)in paragraph (2), by striking subparagraphs (A) through (D) of section 712(f)(3) and inserting clauses (i) through (vi) of section 712(f)(1)(C).(e)Prevention of elder abuse, neglect, and exploitationSection 721 of the Older Americans Act of 1965 (42 U.S.C. 3058i) is amended—(1)in subsection (b)—(A)in the matter preceding paragraph (1), by striking (including financial exploitation);(B)by redesignating paragraphs (5) through (12) as paragraphs (6) through (13), respectively;(C)by inserting after paragraph (4) the following:(5)promoting the submission of data on elder abuse, neglect, and exploitation for the appropriate database of the Administration or another database specified by the Assistant Secretary;;(D)in paragraph (10)(C), as redesignated by subparagraph (B) of this paragraph—(i)in clause (ii), by inserting , such as forensic specialists, after such personnel; and(ii)in clause (v), by inserting before the comma the following: , including programs and arrangements that protect against financial exploitation; and(E)in paragraph (12), as redesignated by subparagraph (B) of this paragraph—(i)in subparagraph (D), by striking and at the end; and(ii)by adding at the end the following:(F)supporting and studying innovative practices in communities to develop partnerships across disciplines for the prevention, investigation, and prosecution of abuse, neglect, and exploitation; and; and(2)in subsection (e)(2), in the matter preceding subparagraph (A)—(A)by striking subsection (b)(9)(B)(i) and inserting subsection (b)(10)(B)(i); and(B)by striking subsection (b)(9)(B)(ii) and inserting subsection (b)(10)(B)(ii).9.Behavioral healthThe Older Americans Act of 1965 is amended—(1)in section 102 (42 U.S.C. 3002)—(A)in paragraph (14)(G), by inserting and behavioral after mental;(B)in paragraph (36), by inserting and behavioral after mental; and(C)in paragraph (47)(B), by inserting and behavioral after mental;(2)in section 201(f)(1) (42 U.S.C. 3011(f)(1)), by inserting and behavioral after mental;(3)in section 202(a)(5) (42 U.S.C. 3012(a)(5)), by inserting and behavioral after mental;(4)in section 306(a) (42 U.S.C. 3026(a))—(A)in paragraph (2)(A), by inserting and behavioral after mental; and(B)in paragraph (6)(F), by striking mental health services each place such term appears and inserting mental and behavioral health services; and(5)in section 321(a) (42 U.S.C. 3030d)—(A)in paragraph (1), as amended by section 4(g), by inserting and behavioral after mental;(B)in paragraph (14)(B), by inserting and behavioral after mental; and(C)in paragraph (23), by inserting and behavioral after mental.10.Guidance on serving Holocaust survivors(a)In generalBecause the services under the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) are critical to meeting the urgent needs of Holocaust survivors to age in place with dignity, comfort, security, and quality of life, the Assistant Secretary for Aging shall issue guidance to States, that shall be applicable to States, area agencies on aging, and providers of services for older individuals, with respect to serving Holocaust survivors, including guidance on promising practices for conducting outreach to that population. In developing the guidance, the Assistant Secretary for Aging shall consult with experts and organizations serving Holocaust survivors, and shall take into account the possibility that the needs of Holocaust survivors may differ based on geography.(b)ContentsThe guidance shall include the following:(1)How nutrition service providers may meet the special health-related or other dietary needs of participants in programs under the Older Americans Act of 1965, including needs based on religious, cultural, or ethnic requirements.(2)How transportation service providers may address the urgent transportation needs of Holocaust survivors.(3)How State long-term care ombudsmen may address the unique needs of residents of long-term care facilities for whom institutional settings may produce sights, sounds, smells, emotions, and routines, that can induce panic, anxiety, and retraumatization as a result of experiences from the Holocaust.(4)How supportive services providers may consider the unique needs of Holocaust survivors.(5)How other services provided under that Act, as determined by the Assistant Secretary for Aging, may serve Holocaust survivors.(c)Date of issuanceThe guidance described in subsection (a) shall be issued not later than 180 days after the date of enactment of this Act.Speaker of the House of RepresentativesVice President of the United States and President of the Senate